DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claims 10-23 are objected to because of the following informalities:  Claims 10-23 all include some wording and/or numbering after the claims that should be removed.  For example, claim 10 recites “Original 10 and 11 cancelled, 12 renumbered”.  Similarly, claim 11 includes the number “13” following the end of the claim, etc.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claim 15 recites the broad recitation “an internal volume exceeding the volume of the hollow of the structure by at most 20%, and the claim also recites more preferably at most 10%, and most preferably at most 5% which is the narrower statement of the range/limitation.  The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5, 10, 11 and 23 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. 6,368,025 to McNeil in view of U.S. 2016/0169437 to Schwert et al.
McNeil discloses a method for renovating the interior of a hollow structure (M), figs. 5 and 6, the method comprising providing an access opening to the hollow structure, providing a plurality of material sheets, figs. 3 and 4, comprising reinforcing fibers and a curable resin composition of thermosetting type, providing the plurality of material sheets through the access opening and against a wall of the hollow structure, providing an inflatable pressure means within the hollow of the structure, inflating the pressure means against the wall, providing a curing means with in the hollow of the structure for curing the resin composition, and curing the resin composition to harden the material sheets and provide a renovated interior of the hollow structure, as recited in claim 1.  The hollow structure is an underground hollow structure, such as a sewerage pit, as recited in claim 2.  The material sheets are provided against the wall of the hollow structure while holding an upper edge of the material sheets with securing means (46), as recited in claim 3.  The sheets themselves provide an inflatable preform that substantially conforms to the interior space of the hollow structure when inflated outside of the hollow structure, and which preform also acts as the inflatable means, as recited in claim 4.  The preform is provided inside the hollow structure through an access opening of the hollow structure while holding an upper edge of the preform with securing means (46), as recited in claim 5.    The wall of the hollow structure is an upright wall, as recited in claim 10.  Fig. 6 discloses a bottom part of the hollow structure being provided with the lining material sheets, as recited in claim 11.  The reinforcing fibers of the material sheet comprises glass fibers, as recited in claim 23.  McNeil discloses the recited structure with the exception of providing a thickening agent to the curable resin composition.  Schwert et al. discloses a hose for lining and renovating existing pressure pipelines, including a textile sheet formed of a woven or knitted fabric formed from glass or carbon fibers.  The lining hose is impregnated with a curable resin, including an unsaturated polyester resin or an unsaturated vinyl ester resin.  Paragraph [0026] discloses that the resin can be thickened by the addition of a thickening agent, thus allowing the resin to partially cure and obtain a greater viscosity, thus prevent resin from running out of the second layer or flowing in an undesirable redistribution within the second layer, even prior to the actual curing.  It would have been obvious to one having ordinary skill in the art at the time the invention was filed to provide to the resin of McNeil, a thickening agent, as suggested by Schwert et al. in order to partially cure the resin, and thus its increase viscosity in order to store and transport the liner without issues of resin flowing in unwanted areas.        
Claims 17 and 19-21 are rejected under 35 U.S.C. 103 as being unpatentable over McNeil in view of Schwert et al. as applied to claim 1 above, and further in view of U.S. 2015/0192237 to Kiest, Jr. et al.
McNeil, as modified, discloses the recited method of lining a hollow structure, including inflating the sheets of material to engage and form to the interior of the hollow structure, as well providing curing means to cure the resin within the liner, but does not specifically disclose the means to cure the resin, nor the use of a bladder to inflate the sheets of material.  The Kiest, Jr. et al. reference discloses a method of repairing a man hole chimney, including the use of a main bladder (38) to inflate the resinous injected liner (24).  Paragraph [0065] discloses that fluid, such as air, steam, water, or other fluid is introduced into and through the launcher device to expand the bladder assembly, as recited in claim 17, while paragraph [0061] discloses the material capable of curing and hardening may be a two-part resin, heat curable resin, light curable, such as a UV light curing resin or other resin including catalyst and promotors that when exposed to steam, hot water, electricity, magnetism, sound, etc. directed through the liner, causes the resin to begin to cure and harden, as recited in claims 19 and 20.  It would have been obvious to one having ordinary skill in the art at the time the invention was filed to modify the method of McNeil, as modified, such that it includes an expandable bladder to inflate the resinous sheets to form against the interior of the hollow structure, and to provide a source of UV light that is capable of moving within the hollow structure to cure the resin, as suggested by Kiest, Jr. et al. wherein it is known in the art to expand liners via expandable bladders, as well as to utilize various initiating methods to cure the resin within the liners, including UV light.  
Allowable Subject Matter
Claims 6-9, 12-14, 16, 18 and 22 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The recited references are pertinent to Applicant’s invention in disclosing pipe lining devices and/or methods.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICK F. BRINSON whose telephone number is (571) 272-4897. The examiner can normally be reached M-F 7:00-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth Rinehart can be reached on 571-272-4881. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/PATRICK F BRINSON/Primary Examiner, Art Unit 3753                                                                                                                                                                                                        


August 23, 2022
P. F. Brinson